                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                                                 CASE NO: 6:21-mj-1015-EJK

ANDREW WILLIAMS


                 FINDINGS AND ORDER ON REMOVAL PROCEEDINGS
                      PURSUANT TO RULE 5(C), FED.R.CRIM.P.
        Andrew Williams, having been arrested and presented before me for removal proceedings pursuant

to Rule 5(c), Federal Rules of Criminal Procedure, and having been informed of the rights specified in Rule

5(d) thereof, and of the provisions of Rule 20, the following has occurred of record.

        An Initial Appearance on the Rule 5(c) Complaint from District of Columbia was held
        on January 12, 2021.

        After hearing the evidence, and based on the defendant's waiver of identity hearing, I
        find that ANDREW WILLIAMS is the person named in the warrant for arrest, a copy
        of which has been produced.

        It is, therefore,

        ORDERED that ANDREW WILLIAMS answer in the district court in which the prosecution is

pending.

        DONE and ORDERED in Chambers in Orlando, Florida on January 12, 2021 .
